EXHIBIT 10.2

 

PARTIAL COMMUTATION AGREEMENT

 

This PARTIAL COMMUTATION AGREEMENT, dated as of April 1, 2014 (the “Execution
Date”), (this “Agreement”) is made and entered into by and between Allstate Life
Insurance Company, an insurance company organized under the laws of the State of
Illinois (the “Reinsurer”), and Lincoln Benefit Life Company, an insurance
company organized under the laws of the State of Nebraska (the “Company”).

 

WHEREAS, the Reinsurer owns 100% of the issued and outstanding capital stock of
the Company;

 

WHEREAS, the Reinsurer, Resolution Life Holdings, Inc. (“Buyer”), a corporation
organized under the laws of the State of Delaware, and, solely for purposes of
Section 5.25 and Article X thereof, Resolution Life L.P., a Bermuda limited
partnership and the sole owner of Buyer, have entered into a Stock Purchase
Agreement dated as of July 17, 2013, as amended (the “Stock Purchase
Agreement”), pursuant to which the Reinsurer proposes to sell, and Buyer
proposes to purchase, 100% of the issued and outstanding capital stock of the
Company;

 

WHEREAS, the Stock Purchase Agreement provides, among other things, for the
Company and the Reinsurer to enter into this Agreement;

 

WHEREAS, the Reinsurer provides reinsurance coverage to the Company in
accordance with the terms of the following reinsurance agreements: (i) a
coinsurance agreement between the parties effective as of December 31, 2001
covering the Company’s general account liabilities for all policies and market
value adjustment annuities (the “General Account Reinsurance Agreement”), (ii) a
modified coinsurance agreement between the parties effective as of December 31,
2001 covering the Company’s separate account liabilities for variable life
insurance policies (the “Variable Life Reinsurance Agreement, and together with
the General Account Reinsurance Agreement, the “Subject Reinsurance Agreements”)
and (iii) a modified coinsurance agreement between the parties effective as of
December 31, 2001 covering the Company’s separate account liabilities for
variable annuity insurance policies (the “Variable Annuity Reinsurance
Agreement”);

 

WHEREAS, the Company and the Reinsurer desire to commute the Commuted Business
(as defined below) currently ceded or retroceded under the Subject Reinsurance
Agreements;

 

WHEREAS, the Company and the Reinsurer desire a full and final settlement,
discharge and release of any and all of each of their respective liabilities,
duties and obligations with respect to the Commuted Business except as expressly
set forth below;

 

WHEREAS, the business reinsured pursuant to the Subject Reinsurance Agreements
that is not commuted pursuant to this Agreement shall continue to be reinsured
following the Effective Time pursuant to the terms of the Subject Reinsurance
Agreements, as amended from time to time, until such time as such Subject
Reinsurance Agreements are terminated, restated or replaced;  and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Variable Annuity Reinsurance Agreement shall remain in full force
and effect in accordance with its terms without amendment.

 

NOW, THEREFORE, the Company and the Reinsurer (each a “Party”, and together, the
“Parties”) agree as follows:

 

Article I.

 

DEFINITIONS

 

Section 1.2.  Definitions.  For purposes of this Agreement, the following terms
have the respective meanings set forth below:

 

“Adjusted Commutation Statement” has the meaning set forth in Section 3.3.

 

“Adjustment Report” has the meaning set forth in Section 3.3.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, such first Person, and the term “Affiliated” shall have a
correlative meaning.  For the purposes of this definition, “control,” when used
with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly through the ownership of voting
securities, by contract, or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing.

 

“Applicable Law” means any law, statute, ordinance, regulation, order,
injunction, judgment, decree, constitution or treaty enacted, promulgated,
issued, enforced or entered by any Governmental Entity applicable to any Person
or such Person’s businesses, properties, assets or rights, as may be amended
from time to time.

 

“Books and Records” has the meaning given to such term in the Stock Purchase
Agreement.

 

“Business Day” has the meaning given to such term in the Stock Purchase
Agreement.

 

“Buyer” has the meaning set forth in the Recitals.

 

“Closing” has the meaning given to such term in the Stock Purchase Agreement.

 

“Closing Date” has the meaning given to such term in the Stock Purchase
Agreement.

 

“Commutation Accounting Principles” means the principles, practices and
methodologies set forth in Commutation Annex A.

 

“Commutation Amount” has the meaning set forth in Section 3.1.

 

“Commutation Balance Sheet” has the meaning set forth in Section 3.3.

 

2

--------------------------------------------------------------------------------


 

“Commutation Balances” has the meaning set forth in Section 3.2.

 

“Commutation Closing Date” means the date of the closing of the transactions
contemplated by this Agreement, which date shall be on or before the Closing
Date.

 

“Commutation Consideration” has the meaning set forth in Section 3.1.

 

“Commuted Business” has the meaning set forth in Article II.

 

“Company” has the meaning set forth in the Preamble.

 

“Dispute Notice” has the meaning set forth in Section 3.3.

 

“Effective Time” has the meaning set forth in the Article II.

 

“Estimated Commutation Amount” has the meaning given to such term in the Stock
Purchase Agreement.

 

“Estimated Commutation Statement” has the meaning given to such term in the
Stock Purchase Agreement.

 

“Estimated Settlement Amount” has the meaning set forth in Section 3.3.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Exclusive Producer” means any Producer that markets, sells or administers
business of the type written by the Reinsurer or any of its Affiliates
exclusively for or on behalf of the Reinsurer and its Affiliates,
notwithstanding whether such Producer also sells products of the type not
written by the Reinsurer or any of its Affiliates on behalf of third parties.

 

“Final Adjustment Statement” has the meaning given to such term in the Stock
Purchase Agreement.

 

“Final Balance Sheet” has the meaning given to such term in the Stock Purchase
Agreement.

 

“Final Commutation Balance Sheet” has the meaning set forth in Section 3.3.

 

“Final Settlement Amount” has the meaning set forth in Section 3.3.

 

“Governmental Entity” means any domestic or foreign court, arbitral tribunal,
federal, provincial, state or local government or administration, or regulatory
or other governmental authority, commission or agency (including any industry or
other self-regulating body).

 

“Illinois SAP” shall mean statutory accounting procedures and practices
prescribed or permitted by the Director of Insurance of the State of Illinois.

 

3

--------------------------------------------------------------------------------


 

“Independent Producer” means any Producer that is not an Exclusive Producer.

 

“Independent Accounting Firm” has the meaning set forth in Section 3.3.

 

“Net Commutation Balances Amount” has the meaning set forth in Section 3.2.

 

“Net Statutory General Account Reserves” shall mean the general account reserves
of the Reinsurer in respect of the Commuted Business as would be reflected in
lines 1 through 4 inclusive in the “Liabilities, Surplus and Other Funds”
section of the NAIC statement blank used to prepare the Reinsurer’s statutory
balance sheet as of December 31, 2012 (or if the line numbers are changed
pursuant to relevant guidance from the NAIC, the successor to such line numbers)
prepared in accordance with Illinois SAP.  For the avoidance of doubt, Net
Statutory General Account Reserves are net of reserve credit taken under Third
Party Reinsurance.  Such reserves shall expressly exclude any additional or
voluntary actuarial reserves, if any, established by the Reinsurer under
Illinois Administrative Code Section 1410.

 

“Parties” has the meaning set forth in the Preamble.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization, Governmental
Entity or other entity.

 

“Producer” means any producer, broker, agent, general agent, managing general
agent, master broker agency, broker general agency, financial specialist or
other Person responsible for marketing or producing insurance policies, annuity
contracts, protection and retirement products on behalf of the Company.

 

“Reinsurer” has the meaning set forth in the Preamble.

 

“Representative” has the meaning given to such term in the Stock Purchase
Agreement.

 

“Resolution Period” has the meaning set forth in Section 3.3.

 

“Review Period” has the meaning set forth in Section 3.3.

 

“Seller” means the Reinsurer in its capacity as Seller under the Stock Purchase
Agreement.

 

“Specified Life Business” means, collectively, (i) the term life insurance
policies written by the Company prior to the Execution Date that have been
reinsured to the Reinsurer and retroceded by the Reinsurer to ALIC Reinsurance
Company, (ii) the term life insurance policies of the type identified on
Schedule 1 that were written by the Company and are reinsured by third party
reinsurers and (iii) the life insurance policies (x) written by the Company
through Producers that, at the time of sale of such policies, marketed, sold or
administered on a non-exclusive basis business of the type written by Reinsurer
or its Affiliates and (y) coded by the Company in its books and records with a
distribution channel code of 601.

 

“Subject Reinsurance Agreements” has the meaning set forth in the Recitals.

 

“Statutory Book Value” means the amount carried in respect of such asset by the
Reinsurer as an

 

4

--------------------------------------------------------------------------------


 

admitted asset determined in accordance with Illinois SAP, but disregarding any
permitted practices applicable to the Reinsurer, other than those of general
applicability to life insurer in the State of Illinois.  The Statutory Book
Value of the assets to be transferred as part of the Commutation Consideration
shall be determined as provided in the Commutation Accounting Principles.

 

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

 

“Third Party Reinsurance” means all third-party reinsurance of the Company with
respect to the Commuted Business in effect as of the Effective Time.

 

“Variable Annuity Reinsurance Agreement” has the meaning set forth in the
Recitals.

 

Article II.

 

COMMUTATION

 

Effective as of 12:01 a.m. Central time on April 1, 2014 (the “Effective Time”),
the Parties hereby commute one hundred percent (100%) of all liabilities ceded
or retroceded to the Reinsurer under the Subject Reinsurance Agreements arising
under (i) all of the fixed deferred annuity, value adjusted deferred annuity and
indexed deferred annuity business written by the Company, (ii) all of the life
insurance business written by the Company through Independent Producers, other
than the Specified Life Business, and (iii) all of the net liability of the
Company with respect to the accident and health and long-term care insurance
business written by the Company, in each case as more particularly identified in
Schedule 2 ((i), (ii), and (iii)  collectively, the “Commuted Business”).  For
the avoidance of doubt, this Agreement does not apply to the Variable Annuity
Reinsurance Agreement.

 

Article III.

 

COMMUTATION CONSIDERATION

 

Section 3.1.  Commutation Consideration. Notwithstanding anything contained in
the Subject Reinsurance Agreements to the contrary, as consideration for the
Parties’ commutation of the Commuted Business, the Reinsurer shall transfer to
the Company the policy loans included in the Commuted Business and outstanding
as of the Effective Time and assets determined in accordance with Schedule 3
(the “Commutation Consideration”) with an aggregate Statutory Book Value,
including investment income due, accrued and unearned, as of the Effective Time
equal to the sum of (i) the Net Statutory General Account Reserves as of the
Effective Time attributable to the Commuted Business minus (if positive) or plus
(if negative) the absolute value of (ii) the amount of the final settlement in
respect of the Commuted Business determined in accordance with Article V of the
General Account Reinsurance Agreement and Article IV of the Variable Life
Reinsurance Agreement for the period ending on March 31, 2014 (the “Commutation
Amount”).  The Commutation Amount shall be determined, and the Commutation
Consideration shall be paid and adjusted, in accordance with Section 3.3.

 

5

--------------------------------------------------------------------------------


 

Section 3.2.  Interest Maintenance Reserve; Other Commutation Balances.

 

(a)  As of the Effective Time, the Reinsurer shall transfer to the Company all
liability for the interest maintenance reserve that is attributable to the
Commuted Business at the point in time immediately prior to the consummation of
the transactions contemplated by this Agreement, as well as any liability for
the interest maintenance reserve that is attributable to the Commuted Business
that is created following the Effective Time, in each case determined in
accordance with the Commutation Accounting Principles.  The interest maintenance
reserve liability that is so attributable to the Commuted Business as of the
Effective Time shall be determined pursuant to Section 3.3 and shall be
reflected in the Final Commutation Balance Sheet.

 

(b)  In addition to the Commutation Amount, all account balances (both assets
and liabilities) related to the Commuted Business and ceded by the Company to
the Reinsurer under the Subject Reinsurance Agreements (other than (i) those
that are reflected in Net Statutory General Account Reserves and (ii) the
liability for interest maintenance reserve related to the Commuted Business)
will be transferred from the Reinsurer to the Company (the “Commutation
Balances”) as of the Effective Time.  The Commutation Balances shall be
determined in accordance with the Commutation Accounting Principles and shall be
paid in accordance with Section 3.3. Such Commutation Balances shall include,
but are not limited to, uncollected premiums and agents’ balances, deferred
premiums, policyholder dividends, premiums received in advance, commissions due
and accrued, commissions and expense allowances on reinsurance assumed, general
expenses due or accrued, transfers to separate accounts, taxes, licenses and
fees due and accrued, amounts withheld or retained, remittances and items not
allocated, liability for benefits for employees and agents, abandoned property,
guaranty funds receivable or on deposit, guaranty funds payable, premium tax
receivable, and accounts receivable and payable related to long-term care third
party administration agreements, in each case to the extent attributable to the
Commuted Business.  The Commutation Balances shall also include amounts in
respect of the Commuted Business that are paid to or received by the Reinsurer
on behalf of the Company after the Effective Time but prior to the Commutation
Closing Date.  Upon transfer of these Commutation Balances, a net reinsurance
recoverable or a reinsurance payable will be recorded by the Company in respect
of the Commutation Balances (the “Net Commutation Balances Amount”).  The Net
Commutation Balances Amount shall be determined, settled and adjusted by the
Reinsurer or the Company, as applicable, pursuant to Section 3.3.

 

Section 3.3.  Pre-Closing and Post-Closing Payments.

 

(a)  On the Commutation Closing Date but in any case prior to the Closing, the
Reinsurer shall transfer to the Company all policy loans, investment assets,
cash and other assets selected in accordance with Schedule 3 and included in the
Commutation Consideration having an aggregate Statutory Book Value, including
investment income due, accrued and unearned, as of the Effective Time equal to
the sum of the Estimated Commutation Amount and the estimated Net Commutation
Balances Amount (the “Estimated Settlement Amount”) set forth in the Estimated
Commutation Statement prepared by the Reinsurer and previously delivered to the
Company and Buyer pursuant to the terms of Section 2.4 of the Stock Purchase
Agreement.  In order to effectuate the transfer of such investment assets, cash
or other assets, the Reinsurer and the Company shall execute an omnibus
assignment agreement substantially in the form attached as Commutation Annex B.

 

6

--------------------------------------------------------------------------------


 

(b)  The sum of the final Commutation Amount and the final Net Commutation
Balances Amount (the “Final Settlement Amount”) shall be determined as set forth
in subsections (c) and (d) of this Section 3.3.  If the Final Settlement Amount
is greater than the Estimated Settlement Amount, then the Reinsurer shall
transfer to the Company within five Business Days after the final determination
thereof additional investment assets, cash and other assets selected in
accordance with Schedule 3 and included in the Commutation Consideration having
an aggregate Statutory Book Value as of the Effective Time equal to the amount
by which the Final Settlement Amount exceeds the Estimated Settlement Amount. 
If the Estimated Settlement Amount is greater than the Final Settlement Amount,
then the Company shall transfer to the Reinsurer within five Business Days after
the final determination thereof cash and/or investment assets transferred by the
Reinsurer to the Company on the Commutation Closing Date mutually agreed by the
Parties that have an aggregate Statutory Book Value as of the Effective Time
equal to the amount by which the Estimated Settlement Amount exceeds the Final
Settlement Amount.

 

(c)  No later than 90 days after the Closing Date, the Company shall deliver to
the Reinsurer: (i) a statement (the “Adjusted Commutation Statement”) setting
forth a proposed commutation balance sheet as of the Effective Time prepared in
good faith from the Books and Records in accordance with the Commutation
Accounting Principles, consistently applied (a “Commutation Balance Sheet”) and
showing the Company’s calculations of (A) the Commutation Amount, including the
amount of the Net Statutory General Account Reserves as of the Effective Time
and (B) the Commutation Balances, and (ii) reasonable supporting documentation
with respect to the calculations of the amounts set forth in the Adjusted
Commutation Statement.  In addition, the Adjusted Commutation Statement shall be
prepared in a manner consistent with the preparation of the Final Adjustment
Statement delivered to the Reinsurer by Buyer pursuant to Section 2.5 of the
Stock Purchase Agreement.  The Reinsurer shall, during such period of no longer
than 90 days after the Closing Date, provide the Company and its Representatives
with reasonable access to the employees of the Reinsurer to the extent such
employees have knowledge about the Commuted Business and to all documentation,
records and other information of the Company (to the extent in the possession of
the Reinsurer) or the Reinsurer, as the Company or any of its Representatives
may reasonably request and that are necessary to facilitate the preparation of
the Adjusted Commutation Statement; provided, that such access does not
unreasonably interfere with the conduct of the business of the Reinsurer and
that such access and cooperation shall not, in the event of any dispute arising
out of this Agreement, serve to prejudice the Reinsurer or any of its
Affiliates.

 

(d)  (i)  The Reinsurer shall have 45 days from the date on which the Adjusted
Commutation Statement is delivered to it to review the Adjusted Commutation
Statement and the calculations of (A) the Commutation Amount, including the
amount of the Net Statutory General Account Reserves as of the Effective Time
and (B) the Commutation Balances (the “Review Period”).  In furtherance of such
review, the Company shall (and shall cause Buyer to) provide the Reinsurer and
its Representatives with reasonable access during such 45 day period to the
employees of Buyer and the Company (including to the Chief Financial Officer of
Buyer) and to all documentation, records and other information of Buyer and the
Company as the Reinsurer or any of its Representatives may reasonably request;
provided, that such access does not unreasonably interfere with the conduct of
the business of Buyer or the Company and that such access and cooperation shall
not, in the event of any dispute arising out of this Agreement, serve to
prejudice the Buyer, the Company or any of its Affiliates.

 

7

--------------------------------------------------------------------------------


 

(ii)                              If the Reinsurer disagrees with the Adjusted
Commutation Statement (including any amount or computation set forth therein) in
any respect and on any basis, the Reinsurer may, on or prior to the last day of
the Review Period, deliver a notice to the Company setting forth, in reasonable
detail, each disputed item or amount and the basis for the Reinsurer’s
disagreement therewith (the “Dispute Notice”).  The Dispute Notice shall set
forth, with respect to each disputed item, the Reinsurer’s position as to the
correct amount or computation that should have been included in the Adjusted
Commutation Statement and as to any calculations contained therein.  Such
Dispute Notice shall be included together with any Dispute Notice (as such term
is defined in the Stock Purchase Agreement) delivered by Reinsurer, as Seller,
to the Buyer under Section 2.5(c)(ii) of the Stock Purchase Agreement.

 

(iii)                          If no Dispute Notice is received by the Company
with respect to any item in the Adjusted Commutation Statement on or prior to
the last day of the Review Period, the amount or computation with respect to
such item as set forth in the Adjusted Commutation Statement shall be deemed
accepted by the Reinsurer, whereupon the amount or computation of such item or
items shall be final and binding on the Parties subject to paragraph (ix) below.

 

(iv)                          For a period of 10 Business Days beginning on the
date that the Company receives a Dispute Notice (the “Resolution Period”), if
any, the Company and the Reinsurer shall endeavor in good faith to resolve by
mutual agreement all matters identified in the Dispute Notice.  In the event
that the Parties are unable to resolve by mutual agreement any matter in the
Dispute Notice within such 10 Business Day period, the Company and the Reinsurer
shall jointly engage PricewaterhouseCoopers LLP (the “Independent Accounting
Firm”) to make a determination with respect to all matters in dispute.  If
PricewaterhouseCoopers LLP is unwilling or unable to serve, the Reinsurer and
the Company shall cooperate in good faith to appoint, within 30 days after the
Reinsurer and the Company receive notice from PricewaterhouseCoopers LLP of its
refusal or inability to act as the Independent Accounting Firm, an independent
certified public accounting firm of national recognition mutually acceptable to
the Company and the Reinsurer, in which event such firm shall be the
“Independent Accounting Firm.”  If the Reinsurer, as the Seller, and the Buyer
have an unresolved dispute in respect of any Dispute Notice (as such term is
defined in the Stock Purchase Agreement) delivered by Reinsurer, as Seller, to
the Buyer under Section 2.5(c)(ii) of the Stock Purchase Agreement, then the
accounting firm appointed by the Reinsurer, as Seller, and the Buyer under the
Stock Purchase Agreement, shall be appointed by the Reinsurer and the Company
hereunder as the “Independent Accounting Firm.”  Such Independent Accounting
Firm shall review any unresolved disputes submitted hereunder and under the
Stock Purchase Agreement together and each of the Parties shall direct the

 

8

--------------------------------------------------------------------------------


 

Independent Accounting Firm to render a determination hereunder at the same time
as it delivers any determination under the Stock Purchase Agreement.

 

(v)                              The Reinsurer and the Company shall direct the
Independent Accounting Firm to render a determination within 30 days after its
retention (along with its determination of any dispute submitted to the
Independent Accounting Firm under the Stock Purchase Agreement), and the
Company, the Reinsurer and their respective employees and agents will cooperate
with the Independent Accounting Firm during its engagement.  The Company, on the
one hand, and the Reinsurer, on the other hand, shall promptly (and in any event
within 10 Business Days) after the Independent Accounting Firm’s engagement,
each submit to the Independent Accounting Firm their respective computations of
the disputed items identified in the Dispute Notice and information, arguments
and support for their respective positions, and shall concurrently deliver a
copy of such materials to the other Party.  Each Party shall then be given an
opportunity to supplement the information, arguments and support included in its
initial submission with one additional submission to respond to any arguments or
positions taken by the other Party in such other Party’s initial submission,
which supplemental information shall be submitted to the Independent Accounting
Firm (with a copy thereof to the other Party) within five Business Days after
the first date on which both Parties have submitted their respective initial
submissions to the Independent Accounting Firm.  The Independent Accounting Firm
shall thereafter be permitted to request additional or clarifying information
from the Parties, and each of the Parties shall cooperate and shall cause their
Representatives to cooperate with such requests of the Independent Accounting
Firm.  The Independent Accounting Firm shall determine, based solely on the
materials so presented by the Parties and upon information received in response
to such requests for additional or clarifying information and not by independent
review, only those issues in dispute specifically set forth in the Dispute
Notice and shall render a written report to the Company and the Reinsurer (the
“Adjustment Report”) in which the Independent Accounting Firm shall, after
considering all matters set forth in the Dispute Notice, determine what
adjustments, if any, should be made to the amounts and computations set forth in
the Adjusted Commutation Statement solely as to the disputed items and shall
determine the appropriate Commutation Amount and Commutation Balances on that
basis.

 

(vi)                          The Adjustment Report shall set forth, in
reasonable detail, the Independent Accounting Firm’s determination with respect
to each of the disputed items or amounts specified in the Dispute Notice, and
the revisions, if any, to be made to the Adjusted Commutation Statement,
together with supporting calculations.  In resolving any disputed item, the
Independent Accounting Firm (i) shall be bound to the principles of this

 

9

--------------------------------------------------------------------------------


 

Article III and the terms of this Agreement, (ii) shall limit its review to
matters specifically set forth in the Dispute Notice and (iii) shall not assign
a value to any item higher than the highest value for such item claimed by
either Party or less than the lowest value for such item claimed by either
Party.

 

(vii)                      All fees and expenses relating to the work of the
Independent Accounting Firm shall be shared equally by the Company and the
Reinsurer.  Subject to paragraph (ix) below, the Adjustment Report shall be
final and binding upon the Company and the Reinsurer, and shall be deemed a
final arbitration award that is binding on each of the Company and the
Reinsurer, and, absent fraud, no party shall seek further recourse to courts,
other tribunals or otherwise, other than to enforce the Adjustment Report.

 

(viii)                  The final form of the Commutation Balance Sheet as of
the Effective Time as finally determined pursuant to this Article III is
referred to herein as the “Final Commutation Balance Sheet”.  Notwithstanding
anything to the contrary contained in this Agreement but subject to paragraph
(ix) below, the provisions of this Article III represent the sole and exclusive
method for determining the Final Commutation Balance Sheet, including the
Commutation Amount and the Commutation Balances derived therefrom.

 

(ix)                          Notwithstanding anything contained in this
Agreement to the contrary, any items set forth in any Dispute Notice delivered
pursuant to this Article III shall be resolved by the Parties or by the
Independent Accounting Firm consistent with (and in conjunction with) the
determination of the Final Balance Sheet pursuant to Section 2.5 of the Stock
Purchase Agreement.  In addition, if any adjustments to the Final Balance Sheet
require corresponding adjustments to the Final Commutation Balance Sheet, final
Commutation Amount or final Commutation Balances, such adjustments shall be
made, and the Parties shall make any corresponding payments, whether or not a
Dispute Notice was delivered pursuant to this Article III.

 

Section 3.4.  Company Release of the Reinsurer with respect to the Commuted
Business. In consideration of the receipt of the payments described in
Section 3.1, the transfer of the Commutation Balances described in
Section 3.2(b) and the release provided in Section 3.5, as of the Effective
Time, the Company hereby forever releases and discharges the Reinsurer, and its
predecessors, successors, affiliates, agents, officers, directors, employees and
shareholders, from any and all past, present, and future obligations,
adjustments, liability for payment of interest, offsets, actions, causes of
action, suits, debts, sums of money, accounts, premium payments, reckonings,
bonds, bills, covenants, contracts, controversies, agreements, promises,
damages, judgments, liens, rights, costs and expenses (including attorneys’ fees
and costs actually incurred), claims and demands, liabilities and losses of any
nature whatsoever, all whether known or unknown, vested or contingent, that the
Company now has, owns, or holds or claims to have, own, or hold, or at any time
had, owned, or held, or claimed to have had, owned, or held, or may after the
execution of this Agreement have, own, or hold or claim to have, own, or hold,
against the Reinsurer, arising from, based upon, or in any way related to the
Commuted Business, it being

 

10

--------------------------------------------------------------------------------


 

the intention of the Parties that this release operate as a full and final
settlement of the Reinsurer’s current and future liabilities to the Company
under and in connection with the Commuted Business, provided, however, that this
release does not discharge obligations of the Reinsurer (i) that have been
undertaken or imposed by the terms of this Agreement or any other agreement
between the Parties other than the Subject Reinsurance Agreements or (ii) that
have been undertaken or imposed by the terms of any other Transaction Agreements
(as such term is defined in the Stock Purchase Agreement).

 

Section 3.5.  Reinsurer Release of the Company with respect to the Commuted
Business. In consideration of the commutation set forth in Article II, the
transfer of the Commutation Balances described in Section 3.2(b) and the release
provided in Section 3.4, as of the Effective Time, the Reinsurer hereby forever
releases and discharges the Company, and its predecessors, successors,
affiliates, agents, officers, directors, employees and shareholders, from any
and all past, present, and future obligations, adjustments, liability for
payment of interest, offsets, actions, causes of action, suits, debts, sums of
money, accounts, premium payments, reckonings, bonds, bills, covenants,
contracts, controversies, agreements, promises, damages, judgments, liens,
rights, costs and expenses (including attorneys’ fees and costs actually
incurred), claims and demands, liabilities and losses of any nature whatsoever,
all whether known or unknown, vested or contingent, that the Reinsurer now has,
owns, or holds or claims to have, own, or hold, or at any time had, owned, or
held, or claimed to have had, owned, or held, or may after the execution of this
Agreement have, own, or hold or claim to have, own, or hold, against the
Company, arising from, based upon, or in any way related to the Commuted
Business, it being the intention of the Parties that this release operate as a
full and final settlement of the Company’s current and future liabilities to the
Reinsurer under and in connection with the Commuted Business, provided, however,
that this release does not discharge obligations of the Company (i) that have
been undertaken or imposed by the terms of this Agreement or any other agreement
between the Parties other than the Subject Reinsurance Agreements or (ii) that
have been undertaken or imposed by the terms of any other Transaction Agreements
(as such term is defined in the Stock Purchase Agreement).

 

Article IV.
MISCELLANEOUS

 

Section 4.1.  Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be delivered
personally or by overnight courier (providing proof of delivery) to the Parties
at the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

(a)

if to Company:

 

 

 

Lincoln Benefit Life Company

 

3075 Sanders Road

 

Northbrook, Illinois 60062

 

Attention: Treasurer

 

 

(b)

if to the Reinsurer:

 

11

--------------------------------------------------------------------------------


 

 

Allstate Life Insurance Company

 

3100 Sanders Road

 

Northbrook, Illinois 60062

 

Attention: Jess Merten

 

Email: Jess.Merten@allstate.com

 

 

 

with copy to:

 

 

 

Allstate Life Insurance Company

 

2775 Sanders Road

 

Northbrook, Illinois 60062

 

Attention: Beth Lapham

 

Email: blapham@allstate.com

 

Notice given by personal delivery or overnight courier shall be effective upon
actual receipt.

 

Section 4.2.  Entire Agreement; Third Party Beneficiaries.  This Agreement
(including any annexes and schedules hereto) constitutes the entire agreement,
and supersedes all prior agreements, understandings, representations and
warranties, both written and oral, among the Parties with respect to the subject
matter of this Agreement.  Unless the Stock Purchase Agreement is terminated,
the Buyer shall be a third party beneficiary under this Agreement.  Except as
provided in the immediately preceding sentence, this Agreement is not intended
to confer upon any Person other than the Parties hereto any rights or remedies.

 

Section 4.3.  Governing Law.  This Agreement and any dispute arising hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

Section 4.4.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise (other than following the Execution Date
by operation of law in a merger or scheme of arrangement), by either Party
without the prior written consent of the other Party, and any such assignment
that is not consented to shall be null and void.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.

 

Section 4.5.  Jurisdiction; Enforcement.

 

(a)                               Each of the Parties hereto hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of any court of the
United States or any state court, which in either case is located in the City
and County of New York (each, a “New York Court”) for purposes of enforcing this
Agreement or determining any claim arising from or related to the transactions
contemplated by this Agreement.  In any such action, suit or other proceeding,
each of the Parties hereto irrevocably and unconditionally waives and agrees not
to assert by way of motion, as a defense or otherwise any claim that it is not
subject to the jurisdiction of any such New York

 

12

--------------------------------------------------------------------------------


 

Court, that such action, suit or other proceeding is not subject to the
jurisdiction of any such New York Court, that such action, suit or other
proceeding is brought in an inconvenient forum or that the venue of such action,
suit or other proceeding is improper; provided, that nothing set forth in this
sentence shall prohibit any of the Parties hereto from removing any matter from
one New York Court to another New York Court.  Each of the Parties hereto also
agrees that any final and unappealable judgment against a Party hereto in
connection with any action, suit or other proceeding will be conclusive and
binding on such Party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States. 
A certified or exemplified copy of such award or judgment will be conclusive
evidence of the fact and amount of such award or judgment. Any process or other
paper to be served in connection with any action or proceeding under this
Agreement shall, if delivered or sent in accordance with Section 4.1, constitute
good, proper and sufficient service thereof.

 

(b)                              The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that, without the necessity of posting bond
or other undertaking, the Parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Agreement,
this being in addition (subject to the terms of this Agreement) to any other
remedy to which such Party is entitled at law or in equity.  In the event that
any Action is brought in equity to enforce the provisions of this Agreement, no
Party hereto shall allege, and each Party hereto hereby waives any defense or
counterclaim, that there is an adequate remedy at law.

 

(c)                               EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.5(c).

 

Section 4.6.  Severability.

 

(a)                               Whenever possible, each provision or portion
of any provision of this Agreement will be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any Applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

13

--------------------------------------------------------------------------------


 

(b)                              This Agreement may be amended or a provision
hereof waived only by a written instrument signed by each of the Company and the
Reinsurer.

 

(c)                               No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

 

Section 4.7.  No Offset.  No Party to this Agreement may offset any amount due
to the other Party hereto or any of such other Party’s affiliates against any
amount owed or alleged to be owed from such other Party or its affiliates under
this Agreement or any other agreement without the written consent of such other
Party.

 

Section 4.8.  Counterparts.  This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party.  Each Party may deliver its signed counterpart of
this Agreement to the other Party by means of electronic mail or any other
electronic medium utilizing image scan technology, and such delivery will have
the same legal effect as hand delivery of an originally executed counterpart.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Reinsurer and the Company have caused this Agreement to
be signed by their respective duly authorized officers, all as of the date first
written above.

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Jesse E. Merten

 

 

Name:

Jesse E. Merten

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

By:

/s/ Steven C. Verney

 

 

Name:

Steven C. Verney

 

Title:

Executive Vice President and Chief Risk

 

 

Officer, Allstate Insurance Company

 

 

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

 

 

 

 

By:

/s/ Jesse E. Merten

 

 

Name:

Jesse E. Merten

 

Title:

President, Chief Operating Officer and

 

 

Chief Financial Officer

 

 

 

By:

/s/ Steven C. Verney

 

 

Name:

Steven C. Verney

 

Title:

Executive Vice President and Chief Risk

 

 

Officer, Allstate Insurance Company

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1

Certain Specified Life Business – Term Policies

 

The Company’s Guaranteed Term and 10 year level Best Term business sold from
2000 through 2009 as well as the Company’s 2006 era TrueTerm product sold in
2006 through 2009, with a limited number of policies having issue dates in 2010.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 2

Commuted Business

 

“Commuted Business” includes policies with the following coding in the general
ledger for company code

034. A code key is provided in the Commutation Accounting Principles.

 

 

 

 

--------SAP Profit Center--------

 

Statutory Balance Sheet Line

 

Channel

 

Market Center

 

Product Group

Page 3, Line 1

 

611

 

1E

 

31

 

 

611

 

1E

 

32

 

 

699

 

1E

 

32

 

 

611

 

1E

 

33

 

 

611

 

1E

 

34

 

 

699

 

1E

 

34

 

 

601

 

1A

 

50

 

 

611

 

1E

 

50

 

 

601

 

1A

 

51

 

 

601

 

1R

 

51

 

 

611

 

1E

 

51

 

 

611

 

1R

 

51

 

 

601

 

1A

 

53

 

 

611

 

1E

 

53

 

 

611

 

1E

 

63

 

 

699

 

1E

 

63

 

 

601

 

1A

 

69

 

 

611

 

1E

 

69

 

 

611

 

1E

 

3A

 

 

611

 

1E

 

3C

 

 

611

 

1E

 

3D

Page 3, Line 2

 

601

 

1A

 

42

 

 

611

 

1E

 

42

Page 3, Line 3

 

611

 

1E

 

32

 

 

699

 

1E

 

32

 

 

611

 

1E

 

63

Page 3, Line 4.1

 

611

 

1E

 

31

 

 

611

 

1E

 

32

 

 

611

 

1E

 

33

 

 

611

 

1E

 

3A

 

 

611

 

1E

 

3C

 

 

611

 

1E

 

3D

 

 

611

 

1E

 

63

Page 3, Line 4.2

 

611

 

1E

 

42

 

17

--------------------------------------------------------------------------------


 

Page 3, Line 27

 

601

 

1A

 

52

 

 

601

 

1A

 

58

 

18

--------------------------------------------------------------------------------


 

 

 

--------SAP Profit Center--------

 

 

 

 

 

 

 

 

 

 

 

Statutory Balance Sheet Line

 

Channel

 

Market Center

 

Product Group

 

 

 

601

 

1A

 

59

 

 

 

611

 

1E

 

52

 

 

 

611

 

1E

 

58

 

 

 

611

 

1E

 

59

 

 

Commuted Business excludes certain Specified Life Business return of premium
riders coded to product group 63.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

Commutation Consideration

 

The Commutation Consideration (as adjusted pursuant to Section 3.3) shall be
(i) the investment assets set forth on attached electronic Excel file titled
“Commutation Exhibit-LBL Assets 2013 12 31.xlsx”, with such additions or
subtractions as agreed by the Parties to reflect the sale or maturity of such
assets, plus (ii) cash in an amount equal to the excess of the Commutation
Amount over the Statutory Book Value of such assets; provided that if the
Statutory Book Value of such assets exceeds the Commutation Amount, assets as
agreed by the Parties shall be subtracted as appropriate.

 

--------------------------------------------------------------------------------


 

COMMUTATION ANNEX A

 

Commutation Accounting Principles

 

This Commutation Annex A sets forth the Commutation Accounting Principles
referenced in the Agreement.  Capitalized terms used and not otherwise defined
in this Commutation Annex A have the respective meanings given in the Agreement.

 

The Commutation Balance Sheet includes the financial statement impacts related
to the Commuted Business resulting from the execution of the Agreement. The
Commuted Business is identified as set forth in Exhibit 1, Business
Identification.  The Commutation Balances are determined using the general
ledger coding key as set forth in Exhibit 1.a.  The general ledger accounts are
summarized and reported in the Commutation Balance Sheet as set forth in
Exhibit 1.b.

 

The Commutation Balance Sheet is prepared using Statutory Accounting Principles
(“SAP”) defined as statutory accounting practices prescribed or permitted by the
Nebraska Department of Insurance (except where noted otherwise) applied in a
manner consistent with its application in the preparation of the Reference
Balance Sheet (as such term is defined in the Stock Purchase Agreement).  The
Commutation Classification Method, Assumptions Utilized and Additional Notes
used in the preparation of the Commutation Balance Sheet are set forth in
Exhibit 2. The following columns comprise the Commutation Balance Sheet (Column
9):

 

Column 1 -                        Commutation Consideration equal to Investment
Assets and Commuted Business as set forth in Exhibit 2 and as described in
Section 3.1 of the Commutation Agreement.

Column 2 -                        Mark to Market Impact

Column 3 -                        Recognition of Historical IMR

Column 4 -                        IMR Transferred to Separate Account

Column 5 -                        Establish AVR

Column 6 -                        Statutory vs. Tax Reserves

Column 7 -                        Establish DTA

Column 8 -                        Transfer of Working Capital

 

The following columns comprise the LBL Balance Sheet after Commutation (Column
12):

 

Column 9 -                        Commutation Balance Sheet

Column 10 -                LBL Balance Sheet

Column 11 -                Blank

Column 12 -                LBL Balance Sheet after Commutation

 

These Accounting Principles comprise the following Exhibits:

 

Exhibit 1 – Business Identification

Exhibit 1.a – Statutory Reserve General Ledger Coding Key

Exhibit 1.b – Statutory General Ledger Coding

Exhibit 2 - Assumptions

 

--------------------------------------------------------------------------------


 

Exhibit 1 - Business Identification

Exhibit 1.a – Coding Key

 

G/L Accounts

 

Account Descriptions

M10010100

 

LONG TERM FEDERAL GOVERNMENT - U.S.

M10010200

 

LONG TERM FEDERAL GOVERNMENT - CANADA

M10011100

 

STATES, PROVINCIAL & MUNICIPALS - TAXABLE

M10013100

 

CORPORATE BONDS

M10013200

 

CORPORATE BONDS - PRIVATE PLACEMENTS

M10020100

 

PASS THRU MORTGAGE BACKED SECURITIES

M10020200

 

COLLATERAL MORTGAGE OBLIGATIONS (CMO’S)

M10080000

 

SHORT TERM TIME DEPOSIT INVESTMENTS

M10080200

 

SHORT TERM MONEY MARKETS

M10080400

 

SHORT TERM TREASURY BILLS

M10150231

 

CASH-Harris ABO

M10150257

 

CASH-HARRIS ZBA

M10150375

 

Cash-Firstier Regular

M10150376

 

CASH-US BANK-VA DEPOSITORY

M10150407

 

CASH, USBANK #205700310407 FX DEP SWEEP

M10150574

 

CASH-WACHOVIA NC - LBL Fixed Systems

M10150575

 

CASH-WACHOVIA NC - LBL Fixed Manual

M10150576

 

CASH-WACHOVIA NC - LBL Transcend Fixed

M10150584

 

CASH-WACHOVIA ANNTY (VA) CDA 11475

M10150585

 

CASH-WACHOVIA ANNTY (VA) CDA 11476

M10150918

 

CASH-LBL Gen Disb-Dep 4443330998

M10150919

 

CASH-LBL Claims Disb 4443330956

M10150921

 

CASH-LBL PAC Dep Acct 4443331194

M10150922

 

CASH-LBL Money Mkt 12760740

M10150953

 

CASH LBL VA Oper UMB 9871645991

M10150954

 

CASH LBL VA Disb UMB 9871646009

M10150955

 

CASH LBL VA Disb UMB 5008012121

M10150956

 

CASH LBL VA Dep UMB 9871645983

M10151028

 

LBL Depository Fixed Chase 967384546

M10151029

 

LBL Depository Var Chase 967384553

M10156035

 

CASH,CITIBANK MMDA/LIQRES

M10156096

 

INVESTMENT CASH

M10160021

 

Investment in Partnership - EMA

M10171020

 

PREMIUM INSTALLMENTS RECEIVABLE - DUE - Life

M10171026

 

Reinsurance Premium Receivable

M10190020

 

REINSURANCE RECOVERABLE ON PAID LOSS-Non Ledger

M10191030

 

REINSURANCE RECEIVABLE/PAYABLE-INTERCOMPANY-ALIC

M10191412

 

Reinsurance Receivable/Payable-I/C-LBRe

M10200000

 

POLICY LOANS

M10220100

 

INCOME RECEIVABLE FIXED INCOME SECURITIES

M10220500

 

ACCRUED INTEREST FIXED INCOME SECURITIES

M10227500

 

ACCRUED INTEREST SHORT TERM BONDS

M10229200

 

POLICY LOAN ACCRUED INTEREST

M10270004

 

ACCRUED PREMIUM TAX OFFSET - GFA

M10270005

 

PREMIUM TAX DEDUCTIBLE - GFA

M10300000

 

Intercompany Receivable

M10300000

 

INTERCOMPANY RECEIVABLE

M10330101

 

Separate Accounts-Common Stock

M10340000

 

A/R, GENERAL

M10340003

 

Premium Tax Refund

M10340070

 

A/R, FIXED MANAGEMENT FEES

M10360407

 

Reinsurance Recoverable - Expense Allowances

 

--------------------------------------------------------------------------------


 

G/L Accounts

 

Account Descriptions

M19990001

 

CLEARING ACCOUNT, GENERAL

M20010000

 

Life Insurance Policy Benefit Reserves

M20010010

 

Reserve for Accident and Health

M20010030

 

Policy and Contract Claims - Life

M20010040

 

Policy and Contract Claims - A & H

M20010310

 

Unearned Premium - A & H

M20060007

 

Reinsurance Premium Payable

M20090400

 

Commissions On Reinsurance Assumed

M20090600

 

AGENT COMMISSION PAYABLE, EMPLOYEE

M20090601

 

Agent Commission Payable-Escrow Accrual

M20110000

 

PREMIUM RECEIVED IN ADVANCE

M20110107

 

Premium Deposit Fund - WOLC

M20160001

 

Dividend and Coupon Accumulations

M20160100

 

Dividend Due & Unpaid

M20160210

 

Dividend - Provision

M20200200

 

ACCRUED FIT - FEDERAL INCOME

M20210104

 

Accrued Premium Tax

M20210105

 

Accrued Premium Taxes

M20210107

 

Accrued Muni Tax

M20210300

 

ACCRUED STATE INCOME TAXES

M20210800

 

ACCRUED TAXES - RETALIATORY

M20320000

 

ACCRUED EXPENSE, GENERAL

M20320064

 

ACCRUED EXPENSE, DELOITTE & TOUCHE - AUDIT

M20320902

 

Unearned Investment Income

M20400407

 

TEFRA WITHHOLDING - 1099 20%

M20400500

 

FEDERAL TAX WITHHOLDING

M20400501

 

FEDERAL TAX WITHHOLDING

M20400502

 

FEDERAL BACKUP W/H

M20400504

 

STATE W/H

M20400690

 

Deferred Compensation-Agents

M20410081

 

TPA-Lodger Payable

M20490000

 

ABANDONED PROPERTY-CLEARING

M21000200

 

CONSUMER’S SALES & USE TAX LIABILITY

M21010000

 

A/P, TRADE PAYABLE - VENDOR

M21010100

 

A/P, TRADE PAYABLE - EMPLOYEE

M21020002

 

ACCRUED GUARANTY FUND ASSESSMENTS

M29990100

 

LIFE APPLICATION DEPOSITS

M29990152

 

POLICY BILLING SUSPENSE

M29990154

 

CASH WITH APPLICATION DEPOSITS

M29990200

 

POLICY SUSPENSE

M29990252

 

DISBURSEMENT CLEARING

M29990300

 

CASH CLEARING

M29990316

 

CLEARING/SUSPENSE SEPARATE ACCOUNT

M29990356

 

SAP / NE Cyberlife Intra-System

M29990402

 

CyberNE Cash W/APP Suspense

M29990403

 

CyberNe New Business Cash Suspense

M29990430

 

CyberNE Unapplied Cash Suspense

M29990444

 

Premium Suspense Credit Card

M29990447

 

Intersystem Suspense Credit Card

M29990456

 

CyberNE Misc Disburse Clear

M29990502

 

Agent Bal Transfer Suspense

M29990503

 

Surety Reverse Alliance Suspense

 

--------------------------------------------------------------------------------


 

G/L Accounts

 

Account Descriptions

M29990524

 

CyberNE Misc Suspense Control - Var

M29990528

 

CyberNE Surrender Clearing - VAR

M29990606

 

CyberNE Qual Group Premium Susp

M29990608

 

CyberNE Return Check Suspense

M29990621

 

CyberNE Premium Refund Suspense

M29990622

 

CyberNE Daily Cycle Clearing

M29990623

 

CyberNE Cash W/APP Clearing

M29990624

 

CyberNE Misc Suspense Control

M29990625

 

CyberNE Group Premium Suspense

M29990626

 

CyberNE Term Mature Suspense

M29990627

 

CyberNE Loan Disburse Clearing

M29990628

 

CyberNE Surrender Disburse Clearing

M29990629

 

CyberNE Death Claim Clearing

M29990630

 

CyberNE Misc Checks Unappld -Terminated Policy

M29990635

 

CyberNE Policy Reinstatements

M29990888

 

CyberNE Term Conversion Suspense - Fixed

M29990889

 

CyberNE Term Conversion Suspense - Var

M29990990

 

PruVA Mapping Suspense

M29990992

 

PruVA Disbursement Suspense

M29990993

 

PruVA Deposit Suspense

M29990998

 

Pru VA Outbound Returned Items

M29999503

 

CyberNe New Business Cash Suspense - Var

S10080805

 

SHORT-TERM BOND-BV CASH EQUIVALENT RECLASS

S10157500

 

CASH, TIME DEPOSIT STAT RECL FROM ST INV’S

S10157501

 

CASH, EQUIVALENT RECLASS FROM INVESTED ASSETS

S10160003

 

LOW INCOME HOUSING STAT BV ADJ

S10171020

 

Premium installments receivable - due- Life

S10171030

 

Deferred Premium

S10190020

 

Reins. Recoverable on Paid Loss-Non Ledger

S10191030

 

REINSURANCE RECEIVABLE/PAYABLE-INTERCOMPANY-ALIC

S10200000

 

Policy Loans

S10227601

 

ACCRUED INTEREST SHORT TERM BONDS CASH EQUIV RECL

S10229200

 

MISCELLANEOUS INVESTMENT ACCRUED INTEREST

S10250220

 

Deferred Federal Income Tax Asset

S10300000

 

Intercompany Receivable

S10300000

 

INTERCOMPANY RECEIVABLE

S20010000

 

Life Insurance Policy Benefit Reserves

S20010010

 

Reserve for Accident and Health

S20010103

 

Reserve - MVAA

S20010104

 

Separate Accounts Reserves-VA/Variable

S20010114

 

Separate Account Liability-CARVM

S20010310

 

Unearned Premium - A & H

S20020300

 

Interest Maintenance Reserve

S20050000

 

Asset Valuation Reserve

S20060110

 

Reinsurance in Unauthorized Companies

S20090700

 

Agent Commission Payable, Non-Employee

S20110000

 

Advance Premium

S20270000

 

Intercompany Payable, General

S20270000

 

Intercompany Payable, General

S20420000

 

SEP ACCT-PAYABLE TO GENL ACCT

 

--------------------------------------------------------------------------------


 

 

CODES

 

 

Distribution Channels

 

Distribution Channel Description

601

 

Allstate Agents

611

 

Master Brokerage Agencies (MBA’s)

646

 

Prudential

649

 

Balance Sheet Entries

650

 

Capital

699

 

Total Market Center

 

 

 

Market Center

 

Market Center Description

1A

 

Allstate Agents

1E

 

Master Brokerage Agencies (MBA’s)

1I

 

Capital

1P

 

Prudential

1R

 

Closed Annuities

 

 

 

Product Group

 

Product Group Description

 

 

Life Products

31

 

Interest Sensitive Life

32

 

Traditional Life

33

 

Variable Universal Life

34

 

Indexed Life

63

 

Coinsured Term & ALIC Re ROP Rider

3A

 

SGUL pre 2013

3B

 

ISL to LB Re pre 2013

3C

 

SGUL post 2012

3D

 

ISL post 2012

 

 

 

 

 

Annuity Products

50

 

Fixed Annuities - 2010

51

 

Fixed Annuities

52

 

MVA Annuities

53

 

Indexed Annuities

55

 

Variable Annuity

58

 

Tactician Plus

59

 

MVA 2009

69

 

Equity Indexed Annuities - 2010

 

 

 

00

 

Unallocated

 

 

 

Reinsurance Categories

 

Category Description

DB

 

Direct Business

DR

 

Direct Business Retained

AE

 

Assumed Business - External

CL

 

Ceded Business - External

 

--------------------------------------------------------------------------------


 

Exhibit 1.b – Statutory General Ledger Coding

 

For purposes of commutation from Allstate Life Insurance Company, queries
obtained from the general ledgers of the Company and Reinsurer were utilized to
support each financial statement line item. For the avoidance of doubt, the
business was identified using Codes (see listing above - Business
Identification). Items noted as “All” would include any component listed in the
Codes. For reference, the account numbers as of March 31, 2013 are included in
the listing. Certain transactions after March 31, 2013 may utilize additional
account numbers associated with the Commuted Business or the Company.

 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

Account
Number


Channel

Market
Center

 

Product
Group

Reinsurance
Category

Classification
Method

Page 2, Line 1-4

M10010100

 

All Company 034

 

1

 

M10010200

 

All Company 034

 

1

 

M10011100

 

All Company 034

 

1

 

M10013100

 

All Company 034

 

1

 

M10013200

 

All Company 034

 

1

 

M10020100

 

All Company 034

 

1

 

M10020200

 

All Company 034

 

1

Page 2, Line 5

M10080000

 

All Company 034

 

1

(S-T & cash equivalents)

M10080200

 

All Company 034

 

1

 

M10080400

 

All Company 034

 

1

 

S10080805

 

All Company 034

 

1

 

S10157501

 

All Company 034

 

1

Page 2, Line 5

M10150231

 

All Company 034

 

1

(Cash & o/s checks)

M10150257

 

All Company 034

 

1

 

M10150375

 

All Company 034

 

1

 

M10150376

 

All Company 034

 

1

 

M10150407

 

All Company 034

 

1

 

M10150574

 

All Company 034

 

1

 

M10150575

 

All Company 034

 

1

 

M10150576

 

All Company 034

 

1

 

M10150584

 

All Company 034

 

1

 

M10150585

 

All Company 034

 

1

 

M10150918

 

All Company 034

 

1

 

M10150919

 

All Company 034

 

1

 

M10150921

 

All Company 034

 

1

 

M10150922

 

All Company 034

 

1

 

M10150953

 

All Company 034

 

1

 

M10150954

 

All Company 034

 

1

 

M10150955

 

All Company 034

 

1

 

M10150956

 

All Company 034

 

1

 

M10151028

 

All Company 034

 

1

 

M10151029

 

All Company 034

 

1

 

M10156035

 

All Company 034

 

1

 

M10156096

 

All Company 034

 

1

 

S10157500

 

All Company 034

 

1

 

--------------------------------------------------------------------------------


 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

Account

 

Market

 

Product

 

Reinsurance

Classification

 

Number

Channel

Center

 

Group

 

Category

Method

Page 2, Line 6

M10200000

From detail policy inventory

 

DB

1

 

S10200000

From detail policy inventory

 

DB

1

Page 2, Line 8

M10160021

 

All Company 034

 

 

1

 

S10160003

 

All Company 034

 

 

1

Page 2, Line 14

M10220100

 

All Company 034

 

 

1

 

M10220500

 

All Company 034

 

 

1

 

M10227500

 

All Company 034

 

 

1

 

M10229200

From detail policy inventory

 

DB

1

 

S10227601

 

All Company 034

 

 

1

 

S10229200

 

All Company 034

 

 

1

Page 2, Line 15.1a

M10171020

611

1E

 

32

 

DB

1

 

M10171020

611

1E

 

42

 

DB, CL

1

 

M10171020

611

1E

 

63

 

DB

1

 

S10171020

611

1E

 

32

 

DB

1

 

S10171020

611

1E

 

63

 

DB

1

Page 2, Line 15.1b *

M10171026

 

All Company 034

 

 

1

(External Reinsurance)

M20060007

 

All Company 034

 

 

1

Page 2, Line 15.2

S10171030

611

1E

 

32

 

DB

1

 

S10171030

611

1E

 

63

 

DB

1

Page 2, Line 16.1 *

M10190020

 

All Company 034

 

 

1

 

S10190020

 

All Company 034

 

 

1

Page 2, Line 16.3 Ext *

M10360407

 

All Company 034

 

 

1

Page 2, Line 16.3 (ALIC)

M10191030

 

All Company 034

 

 

1

 

M10191412

 

All Company 034

 

 

1

 

S10191030

 

All Company 034

 

 

1

Page 2, Line 18.2

S10250220

 

All Company 034

 

 

1

Page 2, Line 19

M10270004

All

All

 

All

 

DB

3

 

M10270005

All

All

 

All

 

DB

3

Page 2, Line 25

M10340000

611

1E

 

42

 

DB

1

 

M10340000

649

1E

 

00

 

DB

1

 

M10340000

699

1E

 

42

 

DB

1

 

M10340003

649

1E

 

00

 

DB

3

 

M10340070

611

1E

 

33

 

DB

1

Page 2, Line 27

M10330101

 

All Company 034

 

 

1

 

 

 

 

 

 

 

 

 

* Methodology to be refined for novation

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

Account
Number

Channel

Market
Center

Product
Group

Reinsurance
Category

Classification
Method

Page 3, Line 1 *

M20010000

611

1E

3A

DB

1

 

M20010000

699

1E

63

DB

1

 

S20010000

601

1A

50

DB

1

 

S20010000

601

1A

51

DB

1

 

S20010000

601

1A

53

DB

1

 

S20010000

601

1A

69

DB

1

 

S20010000

601

1R

51

DB

1

 

S20010000

611

1E

31

DB,CL

1

 

S20010000

611

1E

32

DB,AE,CL

1

 

S20010000

611

1E

33

DB,CL

1

 

S20010000

611

1E

34

DB,CL

1

 

S20010000

611

1E

3A

DB,CL

1

 

S20010000

611

1E

3C

DB,CL

1

 

S20010000

611

1E

3D

DB,CL

1

 

S20010000

611

1E

50

DB

1

 

S20010000

611

1E

51

DB,CL

1

 

S20010000

611

1E

53

DB

1

 

S20010000

611

1E

63

DB,CL

1

 

S20010000

611

1E

69

DB

1

 

S20010000

611

1R

51

DB,AE,CL

1

 

S20010000

699

1E

32

DB

1

 

S20010000

699

1E

34

DB

1

 

S20010000

699

1E

63

DB

1

Page 3, Line 2

M20010010

611

1E

42

DB,CL

1

 

S20010010

611

1E

42

DB,CL

1

 

M20010310

611

1E

42

DB,CL

1

 

S20010310

611

1E

42

DB,CL

1

Page 3, Line 3

M20110107

611

1E

63

DB

1

 

M20160001

611

1E

32

DB

1

 

M20160001

699

1E

32

DB

1

Page 3, Line 4.1

M20010030

611

1E

31

DB,CL

1

 

M20010030

611

1E

32

DB,CL

1

 

M20010030

611

1E

33

DB,CL

1

 

M20010030

611

1E

3A

DB,CL

1

 

M20010030

611

1E

3C

DB,CL

1

 

M20010030

611

1E

3D

DB,CL

1

 

M20010030

611

1E

63

DB,CL

1

Page 3, Line 4.2

M20010040

611

1E

42

DB,CL

1

Page 3, Line 5

M20160100

611

1E

32

DB

1

Page 3, Line 6

M20160210

611

1E

32

DB

1

Page 3, Line 8

M20110000

611

1E

32

DB

1

 

M20110000

611

1E

42

DB, CL

1

 

M20110000

611

1E

63

DB

1

 

S20110000

611

1E

32

DB

1

* Current coding requires manual exclusion of certain Specified Life Business
return of premium

riders coded to product group 63.

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account

 

 

 

 

Market

 

 

Product

 

 

Reinsurance

 

 

Classification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Channel

 

 

Center

 

 

Group

 

 

Category

 

 

Method

Page 3, Line 9.4

 

S20020300

 

 

 

 

All Company 034

 

 

 

 

 

1

Page 3, Line 10

 

M20090600

 

 

 

 

All Company 034

 

 

 

 

 

1

 

 

M20090601

 

 

 

 

All Company 034

 

 

 

 

 

1

 

 

S20090700

 

 

 

 

All Company 034

 

 

 

 

 

1

Page 3, Line 11 *

 

M20090400

 

 

 

 

All Company 034

 

 

 

 

 

1

Page 3, Line 12

 

M20320000

 

Refer to allocation**

 

 

DB

 

 

2

 

 

M20320064

 

Refer to allocation**

 

 

DB

 

 

2

Page 3, Line 13

 

S20420000

 

611

 

 

1E

 

 

33

 

 

DB

 

 

1

Page 3, Line 14

 

M20210104

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20210105

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20210107

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20210300

 

All

 

 

All

 

 

All

 

 

DB, DR

 

 

3

 

 

M20210800

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M21020002

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

Page 3, Line 15.1

 

M20200200

 

 

 

 

All Company 034

 

 

 

 

 

1

Page 3, Line 16

 

M20320902

 

From detail policy inventory

 

 

DB

 

 

1

Page 3, Line 17

 

M20400407

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20400500

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20400501

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20400502

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

M20400504

 

All

 

 

All

 

 

All

 

 

DB

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Methodology to be refined for novation

 

 

 

 

 

 

 

 

 

 

 

 

** Allocation with further refinement to identify specific company payables.

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account

 

 

 

 

Market

 

 

Product

 

Reinsurance

 

 

Classification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Channel

 

 

Center

 

 

Group

 

Category

 

 

Method

Page 3, Line 19

 

M19990001

 

 

 

 

All Company 034

 

 

 

 

1

 

 

M29990100

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990152

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990154

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990200

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990252

 

Combination ***

 

DB

 

 

2

 

 

M29990300

 

Combination ***

 

DB

 

 

2

 

 

M29990402

 

Combination ***

 

DB

 

 

2

 

 

M29990403

 

Combination ***

 

DB

 

 

2

 

 

M29990430

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990456

 

Combination ***

 

DB

 

 

2

 

 

M29990502

 

Combination ***

 

DB

 

 

2

 

 

M29990524

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990528

 

Combination ***

 

DB

 

 

2

 

 

M29990606

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990608

 

Combination ***

 

DB

 

 

2

 

 

M29990621

 

Combination ***

 

DB

 

 

2

 

 

M29990622

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990623

 

Combination ***

 

DB

 

 

2

 

 

M29990624

 

Combination ***

 

DB

 

 

2

 

 

M29990625

 

Combination ***

 

DB

 

 

2

 

 

M29990626

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990627

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990628

 

Combination ***

 

DB

 

 

2

 

 

M29990629

 

Combination ***

 

DB

 

 

2

 

 

M29990630

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990635

 

Combination ***

 

DB

 

 

2

 

 

M29990888

 

From detail policy inventory

 

DB

 

 

1

 

 

M29990889

 

From detail policy inventory

 

DB

 

 

1

 

 

M29999503

 

Combination ***

 

DB

 

 

2

Page 3, Line 21

 

M20400690

 

649

 

 

1E

 

 

00

 

DB

 

 

1

Page 3, Line 24.01

 

S20050000

 

 

 

 

All Company 034

 

 

 

 

1

Page 3, Line 24.02

 

S20060110

 

 

 

 

All Company 034

 

 

 

 

1

Page 3, Line 24.04

 

M10300000

 

 

 

 

All Company 034

 

 

 

 

1

 

 

S10300000

 

 

 

 

All Company 034

 

 

 

 

1

 

 

S20270000

 

 

 

 

All Company 034

 

 

 

 

1

Page 3, Line 25

 

M20410081

 

611

 

 

1E

 

 

42

 

DB

 

 

1

 

 

M20490000

 

All

 

 

All

 

 

All

 

DB

 

 

3

 

 

M21000200

 

All

 

 

All

 

 

All

 

Blank

 

 

3

 

 

M21010000

 

All

 

 

All

 

 

All

 

Blank

 

 

3

 

 

M21010100

 

All

 

 

All

 

 

All

 

Blank

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** Combination of specific identification and some level of allocation. Parties
to true up

any adjustments related to refined specific identification.

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 --------SAP Profit Center--------

SAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account

 

 

 

 

Market

 

 

Product

 

Reinsurance

 

 

Classification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Channel

 

 

Center

 

 

Group

 

Category

 

 

Method

Page 3, Line 27

 

S20010103

 

601

 

 

1A

 

 

52

 

DB

 

 

1

 

 

S20010103

 

601

 

 

1A

 

 

58

 

DB

 

 

1

 

 

S20010103

 

601

 

 

1A

 

 

59

 

DB

 

 

1

 

 

S20010103

 

611

 

 

1E

 

 

52

 

DB

 

 

1

 

 

S20010103

 

611

 

 

1E

 

 

58

 

DB

 

 

1

 

 

S20010103

 

611

 

 

1E

 

 

59

 

DB

 

 

1

 

 

S20010104

 

 

 

 

All Company 034

 

 

 

 

1

 

 

S20010114

 

All Company 034

 

 

 

 

1

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Exhibit 2 provides the inventory of principal assumptions utilized in preparing
the LBL Balance Sheet after Commutation.  As used below, the Company is
sometimes referred to as “LBL” and Reinsurer is sometimes referred to as “ALIC.”

 

Each financial statement line item included in the Commutation Balance Sheet and
LBL Balance Sheet after Commutation is measured according to the following
classification method, as specified in the table below:

(1)      Amount is specifically identifiable to the Commuted Business or the
amount is calculated as a function of the Commutation and therefore specifically
identifiable to the Commuted Business.

 

(2)      Specifically identifiable balances and an allocation for balances not
specifically identifiable.

 

(3)      Amount represents the entire obligation of the Company or right to an
asset of the Company to/from an external party to the Company.

 

For the Commutation items included in Column 8, the Company and Reinsurer will
settle those amounts in accordance with Article III of the Agreement.

 

A schedule, included as Exhibit 1a, is provided of product groups, market
centers, channels and reinsurance categories, collectively “Codes”, accessed
through queries obtained from the general ledgers of the Company and Reinsurer
in support of each financial statement line item.  For the avoidance of doubt,
the business is identified using Codes.  For reference, the account numbers as
of March 31, 2013 that relate to those Codes are included in the listing.
Certain transactions after March 31, 2013 may utilize additional account numbers
associated with the product groups, market centers and channels associated with
the Commuted Business or the Company.

 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

Page 2 – Assets

 

 

 

1 – 4 – Invested assets

 

 

1

Commutation Balance Sheet Column 1 and Mark to Market Impact column sourced from
list of actual assets to be transferred as Commutation Consideration. The
Invested Assets to separate account in Commutation Balance Sheet Column 1 equals
IL basis market value adjusted annuity (“MVAA”) book value reserve held on ALIC
books as of Commutation date. Mark to market impacts determined utilizing fair
value valuation policies consistent with Reinsurer’s existing practices as
disclosed in the statutory audited financial statement.

5 – Short-term investments and cash equivalents

 

 

1

Comprised of: Commutation cash in the amount needed to balance assets
transferred (equal to Invested Assets line 1-4 plus Contract Loans plus
Investment Income Due and Accrued plus Accrued Policy Loan Interest plus
Invested Assets From Separate Account) to reserves (equal to liabilities lines
1-

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

 

 

 

4 plus unearned investment income plus liabilities from separate account)
transferred at the Commutation effective date (Column 1), plus cash of the
Company prior to Commutation (Column 10).

 

Includes short term investments and cash equivalents.

5 – Cash and outstanding checks

 

 

1

Includes all cash accounts which includes LBL outstanding checks

6 – Contract loans

 

 

1

Policy loans are calculated at a seriatim level and sourced to the general
ledger from the policy administration systems.

8 – Other invested assets

 

 

1 Balance attributable to low income housing tax credit investment on LBL
entity.

14 – Investment income due and accrued

 

 

1

Column 1 sourced from contemplated asset lists shared with the Company
reflecting current expectations of assets to be transferred.

14 – Accrued policy loan interest

 

 

1

Policy loan interest is calculated at a seriatim level and sourced to the
general ledger from the policy administration systems.

15.1 – Uncollected premiums

 

 

1

Premium is sourced from Cyberlife administration system program that compares
paid-to-date to the valuation date, in relation to premium mode.

 

Loading is sourced from a Valuation program interfaced directly to the ledger.

Reinsurance premium payable is tracked at a policy/reinsurance treaty level and
booked at a product/channel level.

 

Commutation amounts shown in Transfer of Working Capital Column 8.

15.2 – Deferred premiums

 

 

1

Premium is sourced from the Cyberlife administration system program that
reflects premiums from valuation date to next anniversary date that is neither
collected or due.

 

Loading is sourced from a Valuation program interfaced directly to the ledger.

 

Commutation amounts shown in Transfer of Working Capital Column 8.

16.1 – Amounts recoverable from reinsurers

 

 

1

N/A – No balances expected under commutation.

16.3 – Other amounts receivable under reinsurance contracts - others

 

 

1

N/A – No balances expected under commutation.

16.3 - Other amounts receivable under reinsurance contracts – ALIC

 

 

1

Represents expense allowances receivable from ALIC. Transfer of Working Capital
Column 8 amount equals the net of all assets and liabilities in this column such
that the net surplus impact from Column 8 equals zero.

 

For amounts in Column 10, a general ledger program that automatically reinsures
account activity between LBL and ALIC.

 

18.2 – Net deferred tax asset

 

 

1

For purposes of the Commutation, determined as a formula prior to giving effect
to tax attribute reductions associated with unified loss rule impacts of any

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

 

 

 

potential LBL sale. The admitted DTA in Column 12 is sourced from the LBL
Balance Sheet in Column 10 plus the admitted DTA in the Establish DTA, Column 7.
The cap is of admitted DTA in Column 7 is calculated as 15% multiplied by
(i) capital and surplus in Column 12 less (ii) the Admitted DTA in Column 12;
less the Admitted DTA in Column 10.

19 – Guaranty funds receivable or on deposit

 

 

1

Represents guaranty fund amounts to be taken as credits on Company’s future
premium tax returns.

 

The receivable based on paid assessments is sourced from the Tax Department
based on expected tax offsets that can be taken on future premium tax returns.

 

The receivable based on accrued assessments is calculated from an internally
developed database that tracks the Company’s exposure to current insolvencies.

 

Commutation amounts shown in Transfer of Working Capital Column 8.

25 – Aggregate write-ins

 

 

 

a.     1 – Third party administrator (‘TPA”) feed - receivable related to Long
Term Care business.

b.     2- Fund manager payments - Variable Life fund manager fees receivable –
balance averages $200,000 to $250,000 at each quarter end. The balance is
allocated by channel with 57% being allocated to MBA. When the VL Separate
Account is separated post Commutation, the fees will be specifically
identifiable.

c.     3 - Premium tax refund receivable.

 

Commutation amounts shown in Transfer of Working Capital Column 8.

27 – Separate account assets

 

 

1

If Nebraska requires MVAAs to be placed into the separate account, assets with a
market value equal to the minimum reserve value held in the separate account for
MVAAs or as otherwise required by the state of Nebraska will be transferred from
the total of investment assets in lines 1-4.

Page 3 – Liabilities

 

 

 

1 – Aggregate reserve for life contracts

 

 

1

Reserves commuted are calculated at a seriatim level and recorded by plan code
in the general ledger, therefore, the balances related to commutation are
determined on a specific identification basis.

 

The Commutation Balance Sheet reflects the net of the Company’s direct, assumed
and ceded reserves.

2 – Aggregate reserve for accident and health contracts

 

 

1

Reserves are calculated by Third Party Administrator at a seriatim level and
recorded by plan code in the general ledger, therefore, the balances related to
commutation are determined on a specific identification basis.

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
reserves.

3 – Liability for deposit-type contracts

 

 

1

Dividend Deposits & Premium Deposit funds are calculated at a seriatim level
recorded in the general ledger by product/channel, therefore, the balances
related to commutation are determined on a specific identification basis.

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

 

 

 

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
reserves.

4 – Contract claims

 

 

1

Pending claim reserves are sourced from the claims system.

 

IBNR is calculated by valuation actuaries and is based on an actuarial
experience study and recorded at a product/channel level as determined utilizing
valuation procedures consistent with Reinsurer’s practices for Reinsurer’s
retained business as updated from time to time.

 

The Commutation Balance Sheet reflects the net of the Company’s direct, assumed
and ceded claims. Contract claim liabilities will be transferred to the extent
Company is responsible for paying claims after the Commutation effective date
regardless of claim incurred date.

5 – Dividends and coupons due and unpaid

 

 

1

Policyholder dividend information is booked manually based on section CKVL52TV
of the VL52NE Cyberlife Detail Value report sourced from Cyberlife, and is
available at a policy level by plan code.

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
dividends.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

6.1 – Dividends apportioned for payment

 

 

1

Policyholder dividend information is booked manually based on section CKVL52TV
the VL52NE Cyberlife Detail Value report sourced from Cyberlife and is available
at a policy level by plan code.

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
dividends.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

8 – Premiums received in advance

 

 

1

Premium is sourced from the Cyberlife administration system program that
compares paid-to-date to the valuation date, in relation to premium mode.

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
premiums received in advance.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

9.4 – or Asset Page if Negative - Interest Maintenance Reserve

 

 

1

Interest Maintenance Reserve (“IMR”) is comprised of:

 

1.     IMR of the Company calculated as per the statutory statement prior to the
Commutation, Column 10; plus

 

2.     Column 3, historical unamortized IMR balance related to business Commuted
from Reinsurer calculated as of the Commutation date and calculated as the ratio
of the average amount of reserves to be

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

 

 

 

Commuted – the average is calculated using a simple average of December 31, 2012
amounts and Commutation date amounts divided by 2 and then divided by the simple
average of the total reserves of Reinsurer on those same dates as per the
statutory statement of Reinsurer divided by 2 (reserves exclude MVAAs since
those reserves were held in a market value separate account not subject to IMR
through most of the life of the business); plus

3.              Column 2, IMR generated by Reinsurer attributable to specific
assets transferred at the time of Commutation to be held in the Company’s
general account—equal to (i) 65% of the fair value less statutory book value of
assets transferred subject to IMR less (ii) Column 4, IMR associated with assets
transferred to the separate account if MVAAs are held in the separate account.

 

All portions of the IMR are amortized into income based on their separate
amortization schedules.

10 – Commissions due and accrued

 

 

Not included in Commutation Balance Sheet.

 

Per SSAP 61, this liability remains with the Company. Callidus and Ralie feed
general ledger. Also includes manual accruals associated with bonus programs.

11- Commissions and expense allowances on reinsurance assumed

 

 

Not included in Commutation Balance Sheet.

 

Amounts are tracked at a policy/reinsurance treaty level via TAI and booked at a
product/channel level.

12 – General expenses due or accrued

 

 

2

Includes expenses payable by the Company.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

13 – Transfers to Separate Accounts

 

 

1

Ledger balances are recorded at the appropriate product /channel level. Balances
result from VUL Commissioner’s Reserve Valuation Method (“CRVM”) as provided in
Appendix A-820 Minimum Life and Annuity Reserve Standards, of the NAIC
Accounting Practices and Procedures Manual. The balance is calculated based on
the excess of fair value of assets over the statutory minimum reserve required
CRVM in the Separate account.

 

The Commutation Balance Sheet reflects the net of the Company’s direct and ceded
transfers to separate accounts.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

14 – Taxes, licenses and fees due and accrued

 

 

3

Represents a Company obligation; entire amount transferred to Company as of the
Commutation Effective Date.

 

The accrual is calculated from an internally developed database that tracks the
Company’s exposure to industry insolvencies based on the annual insolvency cost
report received from the National Organization of Life and Health Insurance
Guaranty Associations (“NOLHGA”).

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

 

 

 

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

15.1 – Current federal income tax payable

 

 

1

Specifically identified – arising from Commutation. Equal to (i) 35% multiplied
by the statutory gain or loss on reinsurance Commutation and (ii) 35% multiplied
by the statutory reserves as represented in Annual Statement Page 3 lines 1-4
and 13 less associated tax reserves.

 

16 – Unearned investment income

 

 

1

General ledger feed from Cyberlife policy administration systems at a
product/channel level - sourced from the general ledger. Amounts relate to
Policy Loans or other investments in the Commutation Balance Sheet.

17 – Amounts withheld

 

 

3

Represents a Company obligation; entire amount transferred to Company as of the
Commutation Effective Date.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

19 – Remittances and items not allocated

 

 

2

Comprised of inbound and outbound suspense accounts. Transactions are initially
recorded to a non-descript product/channel and later cleared to the appropriate
product/channel level.

 

To identify the product/channel splits, the information included in the Excel
files supporting the account reconciliations is utilized.

 

The files contain seriatim listings by policy number of outstanding
transactions. The policy numbers are compared to the valuation database to
extract the corresponding product/channel.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

21 – Liability for benefits for employees and agents

 

 

1

Deferred agent compensation plan associated with the MBA channel. Amounts booked
from reports received from TPA.

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

24.01 – Asset Valuation Reserve

 

 

1

Asset Valuation Reserve – Column 5

a.              AVR worksheet used in the Company’s filed statutory statement
utilized to calculate the ending AVR

b.              Asset values less assets transferred to market value adjusted
annuity separate account added to worksheet and the AVR recalculated

 

24.02 – Reinsurance in unauthorized companies

 

 

Not included in Commutation Balance Sheet.

 

Reserves ceded to Lincoln Benefit Reinsurance Company. Reserves are calculated
at a seriatim level and recorded by plan code.

24.04 – Payable to parent,

 

 

1

 

--------------------------------------------------------------------------------


 

 

Accounting Principles

 

LBL Balance Sheet Column 10 is sourced from LBL entity balance prior to
Commutation.

 

Financial Statement Line

Item

 

 

 

Commutation Classification

Method, Assumptions Utilized and Additional Notes

subsidiaries and affiliates

 

 

Not included in Commutation Balance Sheet.

25 – Aggregate write-ins for liabilities

 

 

Abandoned property and Accounts Payable represent Company obligations; therefore
the entire amounts were transferred to Company as of the Commutation Effective
Date.

·                  3 - Abandoned property – Tracker system

·                  1 - Long-term Care payable - TPA

·                  3 - Accounts Payable - Accounts payable invoices reviewed to
ensure that amounts represent Company payable amounts

 

Amounts transferred under the commutation are shown in Transfer of Working
Capital Column 8.

27 – Separate account liabilities

 

 

1

If MVAAs are transferred to the separate account, the reserves are specifically
identified. Column 4, minimum reserve set equal to book value of market value
adjusted annuity reserve determined under Illinois SAP plus positive or negative
IMR transferred to the separate account as a result of the Commutation as
defined in IMR paragraph 3 above.

Other

 

 

Include other amounts, whether positive or negative, not contemplated in
Exhibit 2 associated with the Commuted Business as identified consistent with
the business identification methods outlined for the Commuted Business herein.

 

--------------------------------------------------------------------------------


 

COMMUTATION ANNEX B

 

Form of Omnibus Assignment

 

[Attached]

 

--------------------------------------------------------------------------------